Order, so far as appealed from, unanimously modified by limiting item (c) of the notice of motion to an examination as to moneys received by defendants from the Mexican government, and eliminating the provision for examination with reference to manner, time, depositaries, transfers, payment, and retention, and as so modified affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Cohn and Callahan, JJ.